JINHAO MOTOR COMPANY (formerly GEORGIA INTERNATIONAL MINING CORP.) SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52482 JINHAO MOTOR COMPANY. (Exact name of Small Business Issuer as Specified in its Charter) Nevada 20-2308107 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Identification Organization) Number) 2601 E. Turquoise Drive, Phoenix, AZ 85028 (Address of registrant's principal executive offices) Tel: 602-206-3582 (Issuer’s Telephone Number, Including Area Code) GEORGIA INTERNATIONAL MINING CORP. (Former Name) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Issuer is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yesx Noo State the number of shares outstanding of each of the Issuers classes of common equity, as of the latest practicable date:Common, $.001 par value per share: 8,265,300outstanding as ofMarch 30, 2010. 1 Table of Contents JINHAO MOTOR COMPANY (formerly GEORGIA INTERNATIONAL MINING CORP.) TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures about Market Risks 24 Item 4. Controls and Procedures 24 Item 4T. Controls and Procedures 24 PART II - OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security-Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. JINHAO MOTOR COMPANY (formerly GEORGIA INTERNATIONAL MINING CORPORATION) CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) Stated in US Dollars CONTENTS Page Consolidated Balance Sheets F - 2 Consolidated Statements of Operations F - 3 Consolidated Statements of Cash Flows F - 4 Consolidated Statement of Stockholder’s Equity F - 5 Notes to the Consolidated Financial Statements F - 6 to F - 15 F - 1 3 Table of Contents JINHAO MOTOR COMPANY (formerly GEORGIA INTERNATIONAL MINING CORPORATION) (An Exploration Stage Company) Consolidated Balance Sheets March 31, 2010 and December 31, 2009 Stated in US Dollars (Unaudited) ASSETS March 31, (unaudited) December 31, (audited) Current Cash $ $ Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related party (Note 4) STOCKHOLDERS’ DEFICIENCY Common stock (Notes 5 and 7) Authorized:200,000,000 common shares at $0.001 par value 50,000,000 preferred shares at $0.001 par value Issued, allotted and outstanding: 4,876,527 common shares Additional paid-in capital Stockholders’ deficiency – accumulated during the exploration stage ) Total liabilities and stockholders’ deficiency $ $ Exploration stage company (Note 1) Commitments (Note 6) Subsequent event (Note 7) See notes to the consolidated financial statements F - 2 4 Table of Contents JINHAO MOTOR COMPANY (formerly GEORGIA INTERNATIONAL MINING CORPORATION ) (An Exploration Stage Company) Consolidated Statements of Operations For the three months ended March 31, 2010 and 2009 and for the period January 19, 2005 (date of inception) to March 31, 2010 Stated in US Dollars (Unaudited) For the three months ended March 31, (unaudited) For the three months ended March 31, (audited) For the period January 19, 2005 (Date of Inception) to March 31, (unaudited) REVENUE $
